Weight, C. J.
Tbe motion to dismiss, and tbe objection to tbe testimony of defendant, we need not notice, as tbe judgment must be reversed, because of tbe error contained in the instruction asked and given. We may say, however, that tbe motion and objection both appear to have been based upon a mistaken view of tbe record, and to have been *570properly overruled. The instruction asked and given the jury, was as follows: “ If defendant had in good faith, entered upon the premises in dispute, without any knowledge of a prior adverse claim, and made valuable improvements, and had possession of the same, for thirty days prior to the commencement of this action, they must find for defendant.” Section 2872 of the Code, provides, “that thirty days peaceable and uninterrupted possession, with the knowledge of the plaintiff, after the cause of action accrued, is a bar to this proceeding,” to wit: the remedy for forcible entry, and detention of real property. This instruction was doubtless given in view of this section; but in no sense does it come up to its letter or spirit. The petition alleges that defendant forcibly entered upon the prior actual possession of plaintiff’s premises, and continued to wrongfully and forcibly detain the same. If the bar of the statute was relied upon, it was necessary that defendant’s possession should have been peaceable and uninterrupted; and that plaintiff should have had knowledge of such adverse holding. Neither the good faith with which defendant entered upon the premises, nor his want of knowledge of any prior adverse claim, nor his improvements, were material or important, nor could they all combined, defeat plaintiff’s action. Whatever the motives of the defendant in making the entry — however much he might have known of plaintiff’s prior right to the possession — and though he may have made no improvements his^defence was complete, if he had thirty days’ peaceable and uninterrupted possession, with the knowledge of plaintiff, after the cause of action accrued. We think, therefore, that this instruction was improperly given, and that the judgment must be reversed.
Judgment reversed.